NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________
                                  No. 21-1812
                                  __________

              KATHLEEN WRIGHT CROFT; SAMUEL E. CROFT, JR.,
                              Appellants

                                             v.

    DONEGAL TOWNSHIP; RICHARD FIDLER; TAMMI IAMS; RICHARD MARTIN;
                          LANE TURTURICE
                             __________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                                    No. 2-20-cv-01430
                      District Judge: Honorable Christy C. Wiegand

                                       __________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                on August 26, 2022
             Before: JORDAN, RESTREPO, and PORTER, Circuit Judges

                                 (Filed: August 26, 2022)
                                       __________

                                        OPINION1
                                       __________




1
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RESTREPO, Circuit Judge.
                                            I.2

       Plaintiffs-Appellants (“Appellants”) allege that Defendants-Appellees

(“Appellees”) subjected Kathleen Wright Croft, an elected member of the Donegal

Township Board of Supervisors (“the Board”), to a campaign of harassment in retaliation

for exercising her right to protected speech. Appellants assert that the Board worked to

disparage Ms. Croft’s voting power in retaliation for her vocal criticisms of the Board’s

policies.

       Ms. Croft was one of the five elected Supervisors of Donegal Township.

Throughout her tenure, Ms. Croft, who describes herself as an “outspoken vocal, minority

critic of [Appellees’] policies and Township activities,” JA 50–51, routinely criticized the

Board’s policies on “issues such as budgeting, employment matters, financial

management, and policing.” JA 19. As a direct result, Ms. Croft claims Appellees

retaliated against her in violation of her First Amendment rights.

       In January 2021, Appellants filed a Second Amended Complaint in the United

States District Court for the Western District of Pennsylvania, asserting both federal and

state claims.3 In March 2021, the District Court granted Appellees’ motion to dismiss


2
  As we write for the benefit of the parties, who are familiar with the background of this
case, we set out only the facts and procedural history necessary for the discussion that
follows.
3
  The Second Amended Complaint includes five claims against all of the Appellees,
unless otherwise noted: First Amendment retaliation under 42 U.S.C. § 1983 (Count I);
Fourteenth Amendment Equal Protection violation under 42 U.S.C. § 1983 (Count II);
Fourteenth Amendment Due Process violation under 42 U.S.C. § 1983 (Count III);
violation under Pennsylvania’s Second Class Township Code, 53 Pa. Stat. § 65603,
against Appellees Donegal Township, Iams, Martin, and Fidler (Count IV); and violation
                                             2
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. The District Court

dismissed Count I without prejudice and Counts II and III with prejudice. Furthermore, it

declined to exercise supplemental jurisdiction over Appellants’ state law claims – Counts

IV and V – pursuant to 28 U.S.C. § 1367. Appellants appeal only Count I – First

Amendment retaliation in violation of 42 U.S.C. § 1983 – and the Court’s denial of

supplemental jurisdiction.

                                             II.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have

jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review of a district court’s

grant of a motion to dismiss is plenary.4 On review, we apply the same standard as the

District Court.5 To survive a motion to dismiss, a complaint must state a claim for relief

that is plausible on its face.6

       In deciding a motion to dismiss, we must “accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”7




of Pennsylvania’s Sunshine Act, 65 Pa. Cons. Stat. § 709(a), against Appellees Donegal
Township, Iams, Martin, and Fidler (Count V). Appellant Samuel Croft joins Counts III
through V.
4
  N.Y. Shipping Ass’n Inc. v. Waterfront Comm’n of N.Y. Harbor, 835 F.3d 344, 352 (3d
Cir. 2016).
5
  Id.
6
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
7
  Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002).
                                             3
Additionally, “courts generally consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public record.”8

                                                   III.

       We conclude that Appellees are entitled to qualified immunity on the basis that

Appellant Ms. Croft failed to articulate a clearly established constitutional right, and we

will therefore affirm the District Court’s order dismissing Appellants’ claims.9

       Qualified immunity shields government officials from lawsuits to safeguard

“officials from harassment, distraction, and liability when they perform their duties

reasonably.”10 It protects government officials “unless a plaintiff pleads facts showing

(1) that the official violated a statutory or constitutional right, and (2) that the right was

‘clearly established’ at the time of the challenged conduct.”11 Courts may use “their

sound discretion in deciding which of the two prongs of the qualified immunity analysis

should be addressed first.”12 We affirm the District Court’s dismissal on the basis of the

lack of a clearly established right and will therefore focus our analysis accordingly.




8
  Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (quoting Pension Benefit Guar.
Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).
9
  Since we conclude Ms. Croft did not establish that she had a clearly established right
against alleged retaliation for speech made within the scope of her official duties, we
need not address the First Amendment issue.
10
   Mammaro v. N. J. Div. of Child Prot. & Permanency, 814 F.3d 164, 168 (3d Cir. 2016)
(quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)).
11
   Mirabella v. Villard, 853 F.3d 641, 648 (3d Cir. 2017) (quoting Ashcroft v. al-Kidd,
563 U.S. 731, 735 (2011)).
12
   Bayer v. Monroe Cnty. Children & Youth Servs., 577 F.3d 186, 191–92 (3d Cir. 2009)
(citing Pearson v. Callahan, 555 U.S. at 236).
                                               4
       To determine if a right is clearly established, we look to the Supreme Court for

precedent.13 In the absence of Supreme Court precedent, we may rely on “a

‘robust consensus of cases of persuasive authority’ in the Court of Appeals.”14 The

confines of a clearly established constitutional right “must be sufficiently clear that a

reasonable official would understand that what he [or she] is doing violates that right.”15

“[T]he right must be defined with a ‘high degree of specificity’ before we consider that

right clearly established”16 and must be “established in a precedential case.”17

       Ms. Croft’s claim against Appellees fails because she has not pointed to any

precedential case law establishing a clearly established right. Appellees argue that Ms.

Croft does not have a clearly established right against alleged retaliation for speech made

within the scope of her official duties. Ms. Croft counters that the general constitutional

rule that an elected official’s speech is protected from First Amendment retaliation was

sufficiently clear to Appellees. Nevertheless, “given the high degree of specificity

required to prove that a right has been clearly established, the general constitutional rule

[Ms. Croft] points to does not suffice.”18 We cannot identify any established precedent

nor any consensus of persuasive authority that establishes this right. Therefore, the




13
   Mirabella, 853 F.3d at 648.
14
   Mammaro, 814 F.3d at 169 (quoting Taylor v. Barkes, 575 U.S. 822, 826)).
15
   Anderson v. Creighton, 483 U.S. 635, 640 (1987); see also Hira Edu. Servs. N. Am. v.
Augustine, 991 F.3d 180, 190 (3d Cir. 2021).
16
   Hira, 991 F.3d at 190–91 (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 590
(2018) (internal quotation omitted)).
17
   Id. at 191 (quoting Wesby, 138 S. Ct. at 581).
18
   Id.
                                              5
contours of the alleged right could not have been sufficiently clear to give the Appellees

fair warning of liability.

       Additionally, Appellants argue that the District Court erred in declining to exercise

supplemental jurisdiction over their state law claims (Counts IV and V), because the

court erred in dismissing the federal claims based on its conclusion that Appellees were

protected by qualified immunity. Having affirmed the District Court’s dismissal of

Count I, we affirm the District Court’s refusal to exercise supplemental jurisdiction over

the state-law claims.

                                                 IV.

       For the foregoing reasons, we affirm the District Court’s dismissal of Appellants’

claims.




                                             6